 MONEY OLDSMOBILECOMPANY155MoneyOldsmobile CompanyandInternational Asso-ciation of Machinists and Aerospace Workers anditsLocalLodgeNo. 750, AFL-CIO. Case27-CA-3335January 10, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September22, 1972,Administrative Law JudgeMaurice M.Miller issued the attached Decision inthisproceeding.Thereafter,theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Money OldsmobileCompany, Colorado Springs, Colorado, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.1In agreeing with the decision in this case,Member Jenkins does notrely onBogart Sportswear Mfg.Co., Inc., 196 NLRB No 1. For thereasonsstated in his dissent,he doesnot acceptthe standardof proof which themajority in that case held that the General Counsel must satisfy before achallenged dischargemay properlybe considered discriminatorily motivat-ed.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Uponcharges and amended charges filed August 26 and October27,1971,respectively,and duly served, the GeneralCounsel of the National Labor Relations Board caused acomplaint, followed by an amended complaint and noticeof hearing, to be issued and served on Money OldsmobileCompany, designated as Respondent. The amendedcomplaint issued November 8, 1971; therein Respondentwas charged with unfair labor practicesaffecting com-merce within themeaning ofSection 8(axl), (2), and (3) ofthe National LaborRelationsAct, as amended, 61 Stat.136, 73 Stat. 519. Within its duly filedanswer,Respondentconceded or failed to deny certainfactual statementswithin General Counsel's amended complaint but deniedthe commission of unfair labor practices.Pursuant to notice, a hearing with respect to this matterwas held at Colorado Springs, Colorado, on various datesbetween January 12 and February 4, 1972, before me. TheGeneral Counsel and Respondent were represented bycounsel; complainant Union noted a formal appearancethrough a business representative. Each party was affordeda full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent tothe issues.Since the hearing's close, a brief has beenreceived from General Counsel's representative; this briefhas been duly considered.Upon the entiretestimonialrecord, documentary eviden-ce received, and my observation of the witnesses, I makethe following:FINDINGS OF FACT1.JURISDICTIONRespondentraises noquestion herein with respect toGeneralCounsel's jurisdictionalclaim.The amendedcomplaint's relevant factual declarations-which are con-ceded to be correct-warrant the following determina-tions:ThatMoney Oldsmobile Company has been,throughout the period with which this case is concerned, aMaryland corporation, with its principal office and placeof business located in Colorado Springs, Colorado, where itsells at retail,and repairs, motor cars; that the firm, in thecourse and conduct of its business operations, annuallypurchases and receives goods valuedin excessof $50,000directly from points and places outside the State ofColorado; that Respondent sells products and serviceswhich annually exceed $500,000 in value. I find thatRespondent was, throughout the period with which thiscase is concerned, and remains,an employer within themeaning ofSection 2(2) of the Act, engaged in commerceand businessactivitieswhich affect commerce within themeaningof Section 2(6) and (7) of the Act, as amended.Further, with due regard for presently applicable jurisdic-tionalstandards, I findassertionof the Board's jurisdictionin this casewarranted and necessary to effectuate statutoryobjectives.II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers and its Local LodgeNo. 750, AFL-CIO, is alabor organization within the meaning of Section 2(5) oftheAct,as amended;with the Local Lodge designatedadmitting Respondent's employees to membership.III.THE UNFAIR LABOR PRACTICESA.IssuesGeneral Counsel proffers a varied battery of contentionsdirected toward Respondent herein.First:General Counselcontends that-during May 1971 specifically-the Respon-dent'spresident suggested and caused a committee'sformation, composed of representatives selected withinRespondent's several departments, which thereafter dealt201NLRB No. 22 156DECISIONSOF NATIONALLABOR RELATIONS BOARDwithRespondent'smanagement,interalia,regardingservice department grievances;therebyGeneral CounselsuggestsRespondent dominated and interfered with alabor organization's formation.Second:General Counselcontendsthat-between June and August 1971 specifical-ly-management representatives interferedwith,re-strained,and coerced Respondent's service departmentpersonnelwith respect to their exerciseof statutorilyguaranteed rights, by making various statements,modify-ing the commission ratespayable toservice departmentmechanics,and promulgating certain restrictive work rules.Third:General Counsel contends that Respondent dis-charged service mechanicForrestCarter because of hisunion membership and participation in protected concert-ed activity.Withrespect toCarter's termination,Respon-dent's counsel suggests a discharge for cause;GeneralCounsel's further charges,however,have been traversed,merely,with general denials.B.Facts1.Backgrounda.Respondent's businessRespondent maintainsa ColoradoSpringsmotorcardealership,selling both new and used vehicles.In connec-tion therewith,the firm maintainsboth partsand servicedepartments,sellingOldsmobile parts,and servicing andrepairing motor vehicles generally.Respondent'srepair service provides a full range ofmechanical service work,togetherwith bodyshop work.Withinthe firm's "service" department,certain designatedmechanics check and service new or used cars which arebeingreadied for saleor delivery.However, most of thedepartmental staff-designated as so-called"line"me-chanicswithin the present record-service and repairmotor vehicles,generally,pursuant to customer orders.Harvey Money,Respondent's owner,servesas companypresident.Don Johnson,Respondent'sgeneral salesmanager, heads the firm's sales department;further,duringPresidentMoney'speriods of absence,he functions as thelatter's surrogate.Throughout the periodwith which thiscase is concerned,LeslieJamesVan Dell was-and, so faras therecordshows,still is-the Respondent dealership'sservice manager.In thatcapacity,he oversees the compa-ny's "complete service operation"in a supervisory capaci-ty,with the rightto hire and fire.His authority andresponsibility,however,do not compass Respondent'spartsdepartmentor body shop;these are supervised by apartsmanager andbody shopforeman,respectively.b.Complainant Union's campaignOn March 4,1971, the International Association ofMachinistsand Aerospace Workersmounted a member-ship campaign in Denver,Colorado,directed to new-andused-carmechanics, servicewriters,bodymechanics,painters,preparationmechanics,service cashiers,parts-men, and motor car dealership employees performingrelatedwork within the Denver,Boulder,and ColoradoSprings areas.Primarily,this campaign was, seemingly,calculated to forestalla proposednew wage paymentsystem for mechanics and related employees,which-so itwas feared-wouldsignificantly reduce income possibili-tiesformechanics and related service workers. (Thedevelopments which followed,with which we are hereinconcerned,took place subsequently during calendar year1971,unlessotherwise noted.)To furtherthisunioncampaign,inter alia,protest pickets were designated topatrolbefore the Broadmoor Hotel,nearColoradoSprings, sometimeduring April's latter days,while theColoradoAutomobile Dealers Association was holding aconvention there.And-shortlythereafter-complainantInternational's representative scheduled a general meetingfor automobile service and repair workers,to be held inDenver,Colorado,on Saturday,May 22; copies of a four-page handbill announcing the meeting were, so I find,distributedinColoradoSprings sometime during the 2-week period which preceded the meetings' scheduled date.The recordfurther warrants a determination-which Imake-that several "line"mechanics in Respondent's hirereceived copies of the designated handbill.They wereprovidedwith such copies by some fellowColoradoSpringsmechanics;two testified,herein,that they hadcopiesof the handbill in their possession while onRespondent'spremises.The present record,however,provides no definitive basis for determinations with regardto the place,the time,or the circumstances under whichthese handbills were distributed.2.Thecompany committee's formationMeanwhile,on May 19, 3 days before the scheduledunionmeeting,PresidentMoney had prepared anddistributed a notice toRespondent's employees; they weretold that the Company'smanagementproposed to form acompanycommittee,composedof workers from the bodyshop,service department,and salesdepartment, whichwould meetwith him and/or Respondent's general salesmanager at 6-week intervals.Regarding this committee'sprojectedfunctions,Respondent'spresident-within hisnotice-profferedthe following statement:The purpose of thiscommittee, as statedabove, is tomaintain a closer interdepartmentalrelationship and tostrive to provideour customer[s]with the highestdegreeof satisfactoryservicein all departments. At thecommittee meeting we will discussany current prob-lems and solutions to these problems.We will alsowelcome suggestionsfor anyimprovements we canmake in our dealership as well as constructive criticismof theoperation.Our primary aim will be to providethe best possibleservice to our customers, improve ourcompany image,and increaseour volumeof business.The notice describedthe methodby which Respondent'semployeeswouldselect their departmentalcommitteerepresentatives,and prescribed their term of office.PresidentMoney solicited his employees'interest andsincere cooperation to guaranteethe program's success.Respondent's service departmentpersonnel had beennotified previously that a routinely scheduled departmentalmeeting wouldbe held on May 19 at 6:30 p.m., followingregular workinghours,in Respondent's lunchroom; theyhad been told that,inter alia,the firm's new hospitalizationinsuranceplanwould be detailed.With thismeeting MONEYOLDSMOBILECOMPANY157scheduled, President Money decided to have the companycommittee's service department and body shop representa-tives elected during the meeting's course. For this purpose,he attended Van Dell'smeeting;attendance at theseregularly scheduledmeetings, involving service departmentand body shop personnel, appears to have been his normal,though not consistent, practice.When the meeting convened, Service Department Man-ager Van Dell introduced a spokesman for the firm's newhospitalization insurance carrier; the latter, so I find,outlined the benefits which the Company's new hospitali-zation insurance would provide. (General Counsel's severalwitnesses, though present during this meeting, couldnot-while testifying-recall this insurance companyrepresentative'spresence;nor could they recall anydiscussion of hospitalization insurance benefits.Consid-ered in totality, however, the present record warrants adetermination-which I make-that Van Dell did presenta spokesman for Respondent's new insurance carrier, andthat the firm'shospitalization insurance benefits weredescribed.)Thereafter, President Money detailed his plan regardingthe company committee's formation; he suggested, further,thatRespondent's service department and body shopworkers should, then and there, designate their separatedepartmental representatives for service as committeemembers.(Respondent'smanagement representatives-while testifying herein-declared that President Money'spresentation, with respect to these matters, was confined toreading his previously prepared May 19 notice. GeneralCounsel's witnesses, however, could not recall Money'sreference to documentary material. The record, consideredin totality with due regard for probabilities, persuades methat both testimonial versions with respect to Money'scourse of conduct meet partial credence. I am satisfiedthat Respondent's president did, really, undertake to readhis previously prepared communication. Since that docu-ment, however, contained a reference to sealed ballots,which Respondent's employees were to return, throughtheir several department heads, within 2 days thereafter,determination seems clearly warranted that PresidentMoney must have departed-at this point-from hisprepared text. I find that he did.) The record reflects atestimonial conflict regarding President Money's descrip-tion of the proposed committee's function and purpose.Several of General Counsel'switnessespurportedly re-called declarations by Respondent's president calculated tosuggest that the dealership'smanagement would consider"grievances" presented by committee members; Money,however, merely recalled a comment that the committeewould discuss "problems" relevant to his dealership'soperation. The credible testimony-within my view-willnot sustain a determinationthatRespondent'spresidentmentioned "grievances" specifically when describing thecommittee's function. I am satisfied, however, that he didsay the committee would discuss "complaints" and"problems" during hisremarks.Further, his previouslyprepared notice-quoted herein-did contain generalizedreferences to "suggestions for any improvements" and"constructive criticism" which Respondent's managementwould welcome.Withmatters in this posture-so Ifind-the firm's service department and body shoppersonnel were being told, substantially,that Respondent'spresident and/or general sales manager would be preparedto discuss,inter alia,matters which directly concerneddealership personnel.FollowingMoney's presentation,small slips of blankpaper were distributed.Each worker present was requestedtodesignatehispersonal choice for a departmentalrepresentative.Prior nominations,however,were neithersuggested nor solicited.Afterthe service department andbody shop personnel present had completed marking their"ballots," these were collected and turned over to GeneralSalesManager Johnson; they were then taken to a nearbyoffice where Respondent's general sales manager-func-tioning without help, so far as the record shows-prepareda vote tally. Those casting ballots were not identified;however, Johnson, so his testimony shows, was able tosegregate the ballots which the firm's service departmentand body shop personnel had marked by noting the namesof those designated thereon.Returning to Respondent'slunchroom, he reported that Forrest Carter and OscarHolmes had been designated as the service department andbody shop representatives, respectively. So far as therecord shows, the meeting was, thereupon,concluded.3.Concerted activity by Respondent's mechanicsOn May 22, when the International Association ofMachinistsand Aerospace Workers conducted its sched-uledDenvermeeting,previouslymentioned,fiveofRespondent's service department mechanics attended; atleast three of them-possiblymore-signed union mem-bership cards. Testimony proffered herein by one mechanic-Louis Louder -warrants a determination,however,which I make,thatRespondent's five mechanics thenagreed to "keep quiet" about their union activities; theydid so, Louder testified, until "approximately two or threedays" before complainant Union's first scheduled Colora-do Springs meeting conducted-so the record shows-onJune 3 thereafter.During May's latter days, however, Respondent's servicedepartmentmechanics-while participating in severalgroup "bull session" discussions conducted, presumably,on companypremises-told Forrest Carter, their newlydesignated company committee representative, that a raise,with respect to their"percentage" rate of compensation,was the "primary thing" which they wished he wouldrequestwhen the committee finally met. Specifically,Carterwas,inter alia,requested-following discussionswith some six of his fellow mechanics-to notify Respon-dent's president that his line mechanics wanted a revisedcompensation rate,pursuant to whichtheywould receive50 percent of the standardized hourly rate which Respon-dent's repair and maintenance customers were charged forservicedepartment work. (Within Respondent's servicedepartment,the customer labor charges levied for mostrepair and maintenance jobs-save for so-called "AFA"work and company-directed make-ready work on new orused cars-derive from a so-called flat rate manual, whichGeneralMotors'OldsmobileDivisionprovides.Thismanual, so the record shows, lists standard time periodswithinwhich various repair or maintenance tasks can 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDordinarily be completed, under normal circumstances.When mechanics perform such tasks, Respondent's previ-ously determined standard hourly customer labor charge-likewise "authorized" or "approved" by OldsmobileDivision representatives-mustbemultipliedby thestandardized time period, specified within the flat ratemanual for the particular task involved, to determine thecustomer's total labor charge. During the particular periodwith which this case is concerned, Respondent's standardcustomer labor charge was $9 per flat rate hour. For anumber of prior years-during which the firm's routinelycharged customer labor rate had been progressively raisedfrom $4.50 to $8 per hour, the compensation paidRespondent's service mechanics had been pegged at 50percent of their employer's customer labor charges. TheRespondent dealership, further, had provided them withuniforms,while requiring them to bear one-half of thefirm's uniform rental and laundry costs. When Respon-dent's standard customer labor charge reached $8 per flatrate hour-so the record shows-the dealership'smanage-ment had reduced, slightly, the percentage thereof whichwas paid mechanics directly; they were, thereafter, paid 49percent with 1 percent retained within a special fund.Theoretically, this latter percentage was held back to coverRespondent's prospective cost for performing "comeback"work, when some company mechanic's previously complet-ed repair or maintenance work might have to be redone.Normally, however, Respondent matched the total sumswithheld for various mechanics with equivalent companycontributions determined annually, and then distributedpro ratasharesof the total fund, thus derived, forChristmas bonuses. When Respondent's standard custom-er labor charge was, subsequently, raised to $8.50 per flatrate hour, these 49-1 percentage rates-with respect toservice department mechanics' compensation-were notchanged. However, when Respondent's standard customerlabor charge finally reached its present level, $9 per flatratehour-sometimeduring 1970 presumably-the firm'slinemechanics received no comparable raises; theycontinued to receive $4.25 per flat rate hour, less the (-percent holdback deduction previously noted. For practi-cal purposes their "percentage [compensation] rate" wasthereby reduced to 47.2 percent of Respondent's customerlabor charges. Respondent's management, however, did-concurrently-take over full ,esponsibihty for theiruniform rental and laundry costs. With matters in thisposture,Respondent's service departmentmechanics-when they requested Carter to seek restoration of theirpreviously paid "50-50" compensation rate-were, really,seekinga raiseto $4.50 per flat rate hour, for workperformed, presumably without any 1-percent holdbackdeduction. I so find.)For more than a year, during which Respondent hadbeen charging service department customers $9 per flat ratehour, for mechanics' labor, the firm's line mechanics hadbeen dissatisfied with their compensation. Their desire fora restoration of their "50-50" percentage rate, previouslyreceived, had "quite often" been made manifest; the recordwarrants a determination, within my view, that the subjectwas broached during "practically every" meeting of servicedepartment personnel conducted by Respondent's man-agement during the 6-month period preceding June 1971.PresidentMoney had been present-so I find-during"most" of these meetings. Further, Service DepartmentManager Van Dell testified credibly that the department'smechanics, paid on commission, had frequently discussedthe subject directly with him, both preceding and followinghisMarch 15, 1971, designation as service manager. VanDell declared-contrary to President Money's purportedrecollection-that, subsequent to his designation as Re-spondent's service manager, he had reported the dissatisfac-tionwhich his subordinates had voiced, regarding theirreduced percentage rate of compensation, during routinebusiness conversations with Respondent's president.4.Respondent's percentage rate changea.The companycommittee meetingOn May 28, President Money announced that thecompany committee's first meeting would be held June 1,after work, within his office. The committee members weretold that "we will either have dinner brought in or go out toeat" whichever seemed most convenient. (President Mon-ey'snoticewas directed to General SalesManagerJohnson, Carter, Holmes, and Gerry Swenson, the previ-ously designated company committee representative forRespondent'ssalesand general office personnel.)Whenthe company committee met, Holmes, Carter, and Swen-son were requested, in turn, to present whatever sugges-tions they might have for "improvements" within theirrespective departments. President Money took extensivenotes, from which minutes were later prepared. Thoseminutes-whichHolmes and Carter, while witnessesherein, substantially corroborated-reveal, first, that anumber of Respondent's shop practices were discussed.Inter alia,Holmes mentioned that Respondent's body shoppersonnel needed "better communications" with the firm'snew- and used-car departments, and that a better "rout-ing" system was needed. Carter reported that some servicedepartment equipment needed replacement, and that onemachine was not working properly. (When queried, while awitness, regarding his reason for proffering these com-ments, Carter noted that "time is money" and that poorlyfunctioning equipment necessarily affected the quicknesswith which Respondent's mechanics could perform theirwork.) Further, the functions of Respondent's servicewriters were reviewed; Carter criticized their competence,suggesting, among other things, that their "repair order"writeups should be more detailed. Finally, so PresidentMoney's minutes show:Mr.Carter also stated that the mechanics would liketo go back to their old rate of 50-50 and pay 1 /2 oftheir uniform charges . . . I advised Mr. Carter I wouldthink it over the night of June 1st and let him know themorning of June 2, 1971.Following a brief comment by Respondent's sales depart-ment representative-wherein the need for "better organi-zation and communication" within Respondent's dealer-ship was likewise stressed-the meeting terminated. Thosepresent, then, proceeded to have dinner. Thereafter,somewhere around II o'clock, the group disbanded. MONEY OLDSMOBILE COMPANY159b.June 2,1971, developmentsThe next day, June 2, Respondent's president decided togrant the service department mechanics' request. Theywere notified that their pay rate, effective June 7, would be"50-50" of Respondent's authorized flat rate or any servicespecials or normal charges; that 1 percent of their paywould, however, be withheld; and that Respondent'smanagement,come December,would match these with-held percentages, returning the total sums accumulated asbonuses, subject to certain stated conditions.The precise circumstances under which Respondent'spresident decided to grant his mechanics their requestedraise are presently, however, vigorously disputed. GeneralCounsel contends that President Money's decision to grantthe requested percentage rate change followed a June 2declaration by Carter particularly-made under circum-stances hereinafter noted-that some of Respondent'sservice department personnel were discussing unionization,and that some five or more mechanics, Carter included,had signed union membership cards. (Further, GeneralCounsel contends that Respondent's management had,previously, acquired "scuttlebutt" knowledge regardingcomplainantUnion's organizational campaign,directedspecifically to automobile mechanics, within the ColoradoSprings area.) Consequently, determination should beconsidered warranted-so General Counsel suggests-thatRespondent'swage increase was granted for the purpose ofpersuading the dealership's mechanics to eschew unioniza-tion.Respondent, however, proffers testimony which-socounsel contends-would warrant a determination, con-trariwise, that PresidentMoney's decision to grant amechanics' pay raise had been reached and announcedbefore he learned of complainant Union's campaign inColorado Springs, and before he learned that some ofRespondent'smechanics were considering union member-ship;Respondent argues, therefore, that the percentagerate raise was not granted to forestall complainant Union'smembership campaign.(1)Respondent's testimonial presentationRespondent's version,with respect to these June 2developments-herein set forth, first, because it can berather quickly summarized-runs as follows: PresidentMoney testified-with General Sales Manager Johnson'spartial corroboration-that he considered Carter's payraiserequest overnight; that he subsequently discussed thefinancial,managerial, and bookkeeping problems whichsuch a pay change might entail while breakfasting withJohnson early on June 2; that he then declared hisdetermination to grant the requestedraise; that Carter andHolmes were, thereupon, summoned to his office about9:30 that morning; that, with Johnson present, they weretoldRespondent'spercentage rate scale for mechanicswould be revised; that Carter and Holmes then left, butreturned, voluntarily, some 15minutes later; that he(PresidentMoney) thereupon requested Johnson's pres-ence; and that Carter, then, reported there was some unionactivity "going on" within Respondent's shop. (Accordingto Respondent's president, Carter prefaced his report witha statement that "he didn't know whether he was supposedto tell [PresidentMoney] or not" and concluded with acomment that,while he(Carter)was not interested inunionization,he thought some of the"men in back" were.Money testified, further, that Carter did not mention thenumber of mechanics considering unionization, and didnot designate them by name.) Respondent's presidenttestified, further, that he had proffered no reply whenconfronted with Carter's communication beyond a state-ment that his decision had already been made, and that he"didn'tknow" about his mechanics' reported unionsentiments.Holmes,so PresidentMoney recalled, saidnothing; the proposed mechanics' payraise was not, so hetestified,discussed during this second conference. AndRespondent's president recalled no further discussions withCarter present that day.General Sales Manager Johnson,summoned as Respon-dent'switness,generally corroborated President Money'stestimony regarding their breakfast conference, and theprivate office discussion, shortly thereafter, during whichCarter and Holmes were told that Respondent's mechanicswould be given a payraise. Regarding Money's secondconference with Respondent's shop mechanics, Johnsonrecalledbeing summoned when Carter appeared atPresidentMoney's door; he could not, however, recallwhether Holmes had been present. When requested torecapitulate Carter's remarks,Respondent's general salesmanager-several times-conceded his lack of certainty,but, nevertheless, purported to recall several comments byRespondent's mechanic calculated to convey his lack ofsympathy or rapport with the purported union supportersin Respondent's servicedepartment. Thereupon, so John-son testified, PresidentMoney declared that his decision(presumably regarding the mechanics' pay raise) had beenmade, and that he "wouldn't" change it, adding that hehad not known his mechanics were considering unioniza-tion, and that such knowledge had played no part in hisdecision.Holmes,likewise summoned as Respondent'switness,recalled a discussion in President Money's office-withJohnson present-during which Respondent's presidenthad announced that his mechanics'percentage compensa-tion rate would be raised; Holmes' testimony, however,reflects no recollection-despite a contrary suggestionwhich Respondent's counsel proffered subsequently-re-garding the time of day when the discussion in questiontook place. When it was terminated-so Holmes testified-he returned to Respondent's body shop. Shortly thereaf-ter, however, he learned-purportedly during a conversa-tionwithCarter-thatRespondent'smechanics had"misunderstood" what President Money's revised compen-sationplan wouldmean;both men, so Holmes recalled,thereupon decided to seek a clarification. (When requestedto describe the misunderstanding which some mechanicshad purportedlyrevealed,Holmes couldnot be specific; he"thought" thatsome mechanicsthen believed they wouldreceive50 percent of Respondent's flat rate charge,directly,without 1 percent being withheld.) Respondent'sbody shop representative then testified: That Carter and hewent to President Money's office, the time of their visit notbeing specified; that he [Holmes] reported the mechanics'misunderstanding regarding President Money's proposal; 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthatRespondent'spresidentclarifiedhisproposedchanges; and that Carter then asked him [Holmes] whetherPresidentMoney should be told about "the rest of this"which Holmes, then and there, understood as constitutinga cryptic reference to complainant Union herein. (Whenqueried further, however, Holmes could not, finally, recallwhether Carter had solicited his opinion, in this connec-tion, during their second visit to President Money's office,or beforehand.)When Holmes responded affirmatively-so he recalled-Carter reported that Respondent'smechanics were considering unionization. Respondent'sbody shop representative, however, could not recallCarter's communication precisely, though he purportedlyremembered that Carter had volunteered no names, hadmade no reference to his own involvement, and had notsaidRespondent'smechanics had joined complainantUnion to get their 50-percent percentage rate restored.Respondent's president-so Holmes testified-had de-clared himself "flabbergasted" by Carter's report.(2)General Counsel's versionGeneral Counsel's principal witness, herein, with respectto these June 2 developments-Forrest Carter-provided adiffuse, somewhat jumbled, recital. His testimony, general-ly,reflects some repeated failures of recollection.Forexample:He could not, clearly, recall the dates whenvarious meetings, previously discussed herein, took place.Further, he candidly conceded a lack of certainty regard-ing their relative sequence. With respect to some significantdevelopments, he could not-before being prompted-re-port,clearlyor coherently, whatever statements weremade. Nevertheless, General Counsel suggests, within hisbrief, that Carter's final testimony-regarding his variousJune 2 conversations with Respondent's managementrepresentatives-constitutes "the only intelligible accountpossible" with due regard for the complete record. While awitness, with respect to these matters, Respondent's shopmechanic proffered three divergent recitals.First:Carter testified, directly, that-following a morn-ing consultation with his fellow mechanics-he proceededvoluntarily, sometime around 10 o'clock, to PresidentMoney's office; that, with Johnson present, Respondent'spresident was there requested to restore his mechanics'previously paid "50-50" percentage rate; that PresidentMoney said he "could not afford" such a change; that he[Carter] thereupon restated the seriousness with which hisfellowmechanics were pressing their requests; and thatRespondent's president, then, said Johnson and he woulddiscuss the matter further. Carter, so his direct testimonyshows, told some of his fellow mechanics-following hisreturn to Respondent's service department-that PresidentMoney was negatively disposed. Thereafter,followinglunch-close to 1 o'clock-Respondent's shop mechanicand President Money renewed their discussion; Johnsonwas, likewise, present. (The shop mechanic-who testified,first, thatMoney had summoned him-could not recall,finally, whether he had beensummonedor whether he had,himself, sought a second confrontation. He could notremember, initially, whether Holmes had been present;subsequently, he declared that Holmes had not been there.)Respondent's president was then told, so Carter testified,that his line mechanics were so determined to press for arestoration of their previously paid "50-50" percentagerate that they had all joined complainant Union; thosejoiningwere, assertedly, named. According to Carter,PresidentMoney professed shock and surprise, butdeclared that he could give no immediate reply regarding apercentage rate increase. (While a witness,Carter declaredthat his disclosures with regard to union membershipwithin the firm's service department crew had beenproffered followinga consensualjudgment, reached duringthe prior discussion noted herein with his fellow mechan-ics, that such disclosures "might" persuade Respondent'spresident to consider their percentage rate raise requestfavorably.) Some 15-20 minutes later-so Carter testified-Holmes and he were summonedto Money's office; withJohnson present,Respondent'spresident finally an-nounced that his dealership's shop mechanics would,thereafter, receive their requested 50-percent rate, less the1-percent holdback previously mentioned herein.Second:Whencross-examined,Carter proffered asomewhat variant recollection. Describing his first "morn-ing" conversation with President Money,he was no longercertain that Johnson had been present; further, he testifiedthatRespondent's president had, twice, declared flatly he"could not afford" the requestedraise. In this connection,therefore, Carter made no renewed reference to Money'spurportedcomment-previouslymentioned-thathewould discuss the matter, thereafter, with Respondent'sgeneral salesmanager.Regarding their second "afterlunch" conference, Carter was still unable to recall whetherhe "went on [his]own" or was summoned;nor could herecallHolmes'presence.He testified that President Moneybegan, this time, by promising a percentage rate raisesomewhat less than the 50-percent rate requested. (Cartercould not recall Money's promised percentage rate changespecifically, but did declare that something more than apredetermined 1-percent holdback was involved.) Respon-dent's shopmechanic-so his testimony shows-thendeclared that-despite his reluctance to discuss thematter-he felt constrained to tell Respondent's presidentthat severalmechanics, whom he named, had becomeunion members, and that he (Carter) had likewise joined.PresidentMoney-so Carter recalled-first professedshock and surprise, then declared that he and Johnsonwould discuss the requested percentage rate changefurther. Shortly thereafter, so Carter recalled, Holmes andhe were again summoned to President Money's office;Respondent's president declared that"50-50"compensa-tion for service department mechanics would be restored.(Cartercould recall no conversations withHolmes,regardingmechanics'pay, between these several officeconferences.He declared his "belief"that Holmes saidsomething during their joint conference with Respondent'spresident; he could not, however, recall what the bodyshop representative said.)The meeting concluded-soCarter recalled-with President Money's request that shopmechanicsshould be "more careful" with their supplies,which would"help compensate"for their restored 50-percent compensation rate.Third:While a rebuttal witness, following Holmes'testimony previously noted,Carter declared that he, MONEY OLDSMOBILE COMPANYhimself,had initiated the 10 o'clock conference inPresidentMoney's office;thatHolmes was not, then,present or called;that Respondent's president had sum-moned Johnson; that he (Carter) had renewed his previousnight's raise request;and that PresidentMoney haddeclaredRespondent dealership "couldn't afford" therequested percentage rate change,but that Johnson and hewould discuss the thatter further.Respondent's shopmechanic,then,purportedly recalled-for the first time-that he was called back some 10-15minutes later; thatPresidentMoney repeated his prior declaration thatRespondent could not afford a mechanics'pay raise; andthat-consistentwith a consensual understanding whichCarter's fellowmechanics had previously reached-he[Carter] thereupon told Respondent's president that manyshopmechanics had joined complainant Union, andwanted their "50-50"restored. (Carter declared,consist-ently with his prior testimony,that,when President Moneywas given this report,he was,likewise,given the names ofthose seeking union membership,withCarter,himself,included;General Counsel's witness denied-so the recordshows-telling PresidentMoney that he was not a unionsupporter.When queried,Carter initially denied havinghad any prior discussion with Holmes,during which hehad sought Holmes' opinion as to whether Respondent'spresident should be told about his shop mechanics' unionmembership.Later,he conceded he was "not sure"whether he had,or had not,discussed this matter with thebody shop'srepresentativebeforehissecondvisit toPresidentMoney's office;he thought that he might haverequestedHolmes' adviceafterhisthirdmeeting withRespondent's president,noted below,but finally declaredthat he did not solicit Holmes'commentsafterMoney wastold, during theirsecondmeeting,that his shop mechanicswere seeking union membership.)According to Carter,PresidentMoney voiced both disbelief and disappoint-ment; but, then,declared that Respondent's managementwould discuss the matter. Respondent's shop mechanic,testifying further,recalled his third visit to PresidentMoney's office as one to which he was called shortly"before or after"lunch,with the latter time most probable.Holmes-so he declared-was likewise summoned.At thistime,according to Carter,President Money announced arateraisefor shop mechanics, which amounted tosomething less than their "50-50"previously paid.Carter-so he testified-promptlyprotested,repeated his previ-ous declaration that Respondent's shop mechanics wereconsidering unionization;and declared that they desired arestoration of their 50-percent compensation rate ratherthan any so-called"flat" rate. On this note,the meetingwas terminated. (Respondent's shop mechanic,testifying inrebuttal,could not,initially, recall any discussion withHolmes,following this conference, with regard to PresidentMoney's proposed compensation adjustment;subsequent-ly, however, he conceded a lack of certainty as to whetheror not such a discussion had taken place,but contradictedHolmes' testimony that both of them had, thereafter,returned to PresidentMoney's office,on their owninitiative,seeking a clarification.)Finally,Carter testifiedthat Respondent's president summoned him, together withRespondent's body shop representative, for a fourth161meeting,some 10-15 minutes later.Money, so Carterrecalled,then declared that a 50-percent compensation ratewould be restored,with 49 percent of Respondent'sstandard customer labor rate paid directly,and 1 percentheld back;however,Money noted-so Carter testified-that Respondent'smechanics would be expected to con-serve shop supplies, and thattheywould,once more, beexpected to bear one-half of their shop uniform rental andlaundry costs.(3)Credibility resolution and conclusionsThis rather confused and contradictory record, consid-ered in totality,constrainsme to conclude-somewhatdiffidently,perhaps, but vith requisite finality,neverthe-less-thatCarterand Respondent's several witnesses canlegitimately claim nothing more than a partial recollection,currently,regarding the specific developments,confer-ences, and conversational gambits which preceded Presi-dent Money's final percentage rate commitment.Further,with respectto both Carterand Respondent's witnesses, Ifind myself persuaded that subconscious rationalizationsmay well have colored memory.Necessarily,therefore, the situation-within my view-calls for factual determinations based, not upon thecomplete testimony which one particular witness, orseveralwitnesses,deemed generally credible,may haveproffered,but upon some reasonable synthesis,derivedfrom the complete testimonial record, with due regard forthe natural logic of lfrobability. Cf.Galvin Motors, Inc.,183NLRB No. 58 (TXD), enfd. April 6, 1972 (C.A. 9,unreported);Phaostron Instrument and ElectronicCompany,146 NLRB 996, enfd. 344 F.2d 855 (C.A.9); SoutheasternMotor Track Lines,113NLRB 1122, 1124-1127, citingN.LR.B. v. Universal Camera Corporation,179 F.2d 749(C.A. 2).Mydeterminations,herein, have been derivedfrom such a synthesis;whenever necessary, however,reasons for particular factual conclusionswill be noted.With due regard for the record,considered in totality, Icannot credit Respondent's testimonial presentation, cal-culated to support a determination that President Money'sfinal percentage rate decision was reached and promulgat-ed before he learned that some of Respondent's shopmechanics were considering,or had sought,union mem-bership.Within its total record context that testimonialpresentationsimplydoes not ring true. (President Money,Respondent'sprincipalwitness in this connection, prof-feredvarious testimonial recollectionswhich I find,generally, suggestive,of forgetfulnessor memory coloredby afterthought.Inter alia,Respondent's president testifiedthat-before the June 1 company committee meeting-hismechanics' desire for restoration of their"50-50" percent-age rate had never been called to his notice.Within thisdecision, however, I have referred previously to credibletestimony that various mechanics had mentioned thesubject,prior thereto,during service department meetings,most of them concededly conducted,with President Moneypresent; further, Van Dell's contradictory testimony-thathe had discussed the mechanics' pay complaints withRespondent's president following his March 15 designationas service department manager-has been noted. Like-wise-within his brief-General Counsel cites three more 162DECISIONSOF NATIONALLABOR RELATIONS BOARDrelevant andmaterialmatterswith respect to whichPresidentMoney's testimony, first given, was retractedwithin his subsequent witness chair recitals, or wassignificantly qualified by Respondent's furtherwitnesses.With respect to these several matters-most of whichinvolved subsequent developments which I propose todiscuss further herein-General Counsel's suggestion, thatRespondent'sdefensivepresentation lacks persuasiveconsistency, must be considered well-founded. Such a lackof consistency-though suggestive-cannot, of course,itself,be considered sufficient to dictate a rejection ofRespondent's testimonial case. The dealership'switnesses,however, have-together-proffered witness chairrecitalswhich I found, generally, carefully tailored to supportRespondent's presentation;when such less-than-franktestimony reveals deliberateomissions,contradictionsproffered by purportedly corroborative witnesses, andrecitalswhich cannot be reconciled with reasonableprobabilities, that testimony's rejection must follow.) First,PresidentMoney's testimony that Carter returned volun-tarily-followinghis [Money's]morning commitmentregarding a restored "50-50" compensation rate-merelyto report that his fellow mechanics were consideringunionization, hardly comports with logical probability.Respondent's mechanics-those who had attended com-plainant Union's May 22 Denvermeeting-had decidedconsensually to "keep quiet" with regard to their unioncontact;Respondent's defensive presentationsuggests nosubsequently operative consideration which might, argu-ably, have persuaded Carter, despite his prior concurrencetherewith, to breaksilence.Thus, should a determinationbe considered presently warranted, consistent with Re.spondent's contention, that Carter's request for a percent-age rate raise hadalreadybeen granted, no persuasivereason for "blowing the whistle" with respect to his fellowmechanics,post facto,would have been present; I cannotfind,within the present record's total context, that hewould have done so gratuitously. Further,PresidentMoney's testimony regarding his reaction-which purportsto reflect a patently self-serving declaration that his payraise decision, previously made, would not be changedbecause of Carter's report-cannot reasonably be consid-ered responsive;it suggestsnothing more than testimonialrationalization. Secondly, Johnson's purportedly corrobo-rative testimony-regarding the substance of Carter'spresumptively gratuitous report-reflects a concededlylimited recollection. Finally, Holmes, though presumably adisinterested, nonpartisan witness, proffered some varianttestimonywhich-withinmy view-failed to supportRespondent's basic position.For example:He did notclaim to have been present, within President Money'soffice, during the June 2 morning hours; his testimony thata clarification with respect to President Money's preciseraisecommitment was requested, during their secondmeeting, contains no clear statements calculated to suggestwhy such a clarification was considered necessary; andthat testimony further reflects a significant deviation fromPresidentMoney's purported recollection. Holmes' testi-mony with regard to Carter's purported "union" disclo-sures can hardly be considered a model of clarity. Finally,his recollection with respect to President Money's reaction,when confronted therewith, differs sharply from that whichRespondent's president proffered.Carter's testimony, on the other hand, reveals hispervasive confusion and lack of certainty. Yet, despite this,I find-since I am constrained to choose between differingversions with respect to these June 2 developments-thatCarter'sproffered recollection,placing his conceded"union"disclosuressequentiallybeforeany definitivecommitmentby Respondent's presidentto restore "50-50"percentage rates, merits credence. (Carter's witness chairdemeanor-though hardly self-confident or forceful-didFevea1, his basic sincerity. I found him candid, ingenuous,and completely devoid of guile; despite his varioustestimonial vacillations, I became convinced that he wastrying to tell the truth, pursuant to his best recollection.When describing his reactions, throughout this period,Carter declared-straightforwardly-that he felt himself"between a rock and a hard spot" when requested to serveas spokesman for his fellow mechanics. This feeling, ofcourse, could have generated his concededly flustered statethroughout these June 2 conferences; further, his candidlyconfessed tensions-while these conferences were beingheld-provide a comprehensible, credible explanation forhispresent failures of recollection. In this connection,further, I note Carter's present witness chair protestationthat he "didn't want" to tell Respondent's president aboutcomplainant Union's shop presence, initially, since suchnewswould "put [management and employees ] on a stand-off" tending to disrupt those "pretty good" communica-tionsbetween them which had, theretofore, prevailed.Carter's testimonial declaration in this respect-which Ifind,despite itspost hoccharacter,completely sincereconvinces me, despite President Money's contradictorytestimony, that he [Carter] would not have volunteered hispresumptively disturbing "union" disclosuresfollowing apay raise commitment. I am persuaded, rather, that-feel-ingashe did-the shop mechanic did, proffer hisdisclosuresbeforehandreluctantly, pursuant to consensualpermission granted by his concerned fellow mechanics,solely because such disclosures would, within their view,hopefully provide some "leverage" for a restoration of their"50-50" percentage rate.)The logic of probability, within my view, will not supporta determination-consistently with Carter's final rebuttaltestimony herein-that there were four June 2 conferencesduring which these matters were discussed. Due considera-tion has persuaded me, however, that-following PresidentMoney's overnight consideration of Carter's June 1request-the shop mechanic was first told that: (a) thedealership's former "50-50" percentage rate could not berestored;or (b) Respondent's management would bewilling to providesome lessfavorable change in compensa-tion.Confronted, thus,with a substantially negativeresponse,Carter-so I find-conferred, first, with hisfellowmechanics, and then sought a second conferencewith Respondent's president during which he reported thatthe dealership's line mechanics, particularly, were consid-ering unionization, or had signed union membership cards.(In this connection, Carter may, or may not, have specifiedcomplainantUnion's cardsignersby name; I find adetermination, with respect to this purported segment of MONEY OLDSMOBILECOMPANY163hisdisclosure statements,unnecessary.Iam satisfied,however, thathe did designate himself,at least,whendescribing the group which had been contacting complain-ant Union's spokesmen.Since the record shows,otherwise,that-following a subsequent June 3 meeting sponsored bycomplainant Union for Colorado Springs mechanics-sev-eral of Respondent's shop mechanics,Carter among them,wore union buttons while at work,and placed union decalson their tool boxes, I consider it highly unlikely that Carterwould have-so shortly before-proffered "union" disclo-sures regarding his fellow mechanics,while voicing apersonal disclaimer.)President Money's reaction-whetherhe received Carter's communication with shocked surpriseor poised equanimity-need not be determined; I amsatisfied,regardless,that he reacted with a promise toconsider the matter further, and that,shortly thereafter, hefinally declared Respondent's readiness to restore"50-50"percentage rates.In this connection I find his determina-tion to withhold 1 percent from each mechanic's pay forprospective Christmas bonus purposes, together with hisdeclaration that the firm would thereafter pay no morethan one-half their shop uniform rental and laundrycharges, generated no reported protest.Later that day, during a specially summoned servicedepartment meeting,Respondent's president confirmed hisprior commitment to pay his line mechanics 50 percent ofthe dealership'sauthorized flat rate for customer laborcharges,recapitulated certain concomitant fringe benefits,declared that certain designated working conditions wouldbe modified,reaffirmed the continued viability of certainpreviouslymaintainedmanagement requirements, andrequested the firm'smechanics,in return,to perform theirwork as best they could,using materialsprudently.5.Complainant Union's campaignPursuant to request,complainant Union conducted itsfirstColorado Springs meeting for auto mechanics on June3,the following day.SeveralofRespondent's shopmechanics,Carteramong them,were present,together witha number of mechanics from different local dealerships.Inter alia,Union Representative Jones requested eachgroup present to designate one person from their respectiveshops who could function as complainant Union's contact,receiveand transmit communications with respect tofuturemeetings,and report back with regard to shopdevelopments.Carter's name was suggested by a mechanicin Respondent's hire;he acquiesced with respect to Jones'designation.Previously,within this Decision,mention has been madeof the fact that union buttons and decals were provided forpickup and distribution during this June 3 meeting; therecordwarrants a determination-which I make-thatseveralofRespondent'smechanics,shortly thereafter,began to wear union buttons while at work in Respon-dent's shop,and began to display union decals on their toolboxes. Carter, among others, did so.Complainant Union's second Colorado Springs meetingwas held June 15; a third was conducted near that month'send. Thereafter,so Union Representative Jones crediblytestified,thereweretwo Julymeetings,plus furthermeetings held at fortnightly intervals, from August untilOctober or November, when they ceased.Meanwhile,Carter had been having second thoughts, sohe testified,regarding his union connection.During thelatter part of June and for a time thereafter-so Jonesrecalled-he did not attend union meetings regularly. Andsometime during thisperiod,about "two weeks"after themechanics'50-percent compensation rate was restored-sohis credible, undenied testimony shows-the shop mechan-ic called upon Respondent's president and General SalesManager Johnson,within the latter's office.His profferedrecollection regarding their conversation-which I credit-follows:Well, what I had done to Harvey was working on meall this time since then,and it bothered me because wehad been friends for so long, you know. It was more tome than management and anemployee. We were moreor less on a friendly basis,I felt.It bothered me that Iknew from seeing Harvey around the place at varioustimes that he was upset, and this bothered me and Iwent to Harvey, and he was in Don Johnson's office.And Itold him that I was going to discontinue beingwith the Union, that I was going to give it up. In otherwords-and get out of the Union ....Well, he repliedthat he wasvery pleased.He washappy to hear this,and we were friends again.Thatwas more or less theextent of the conversation, as I recall.Shortly thereafter, however, when he discovered-so hetestified-that Respondent'smanagementwas apparentlymaking no real effort to locate or hire "properly qualified"service writers,despite the firm's need for better perform-anceconnected with service writer's work, Carter changedhismind once more,and resumed his union contacts. Hedid not,however, report his change of mind to Respon-dent's president.6.Contemporaneous developments atRespondent'sdealershipa.Van Dell's conversationwithCarterSometimeduring this July period-precisely when, therecord does not show-the dealership's bookkeeper hadnotes placed on most shop mechanics' timecards, remind-ing them that their cardsshould be punched properly torecord their reportingtimes,their lunch hour departuresand returns,and their working day's close.(The shopmechanics, since they were not being paid an hourly rate,had-concededly-been somewhat lackadaisical with re-spect to handling timecards.Respondent,however,neededproper timecard reports-so the record shows-to prepareand maintain the records required by Federal Wage andHour legislation.)Shortly thereafter-so his credible,undenied, testimony shows-Carter had a conversationwithRespondent'sservicemanager,sparked by thetimecard situation.According to Carter, however, theydiscussed"many things" such as timecards,coffee breaks,what the men did in the shop,"who we were talking to,why we were talking to them," why themen weren't payingmore attention to their work,and similar"kinds ofturmoil"generally.During their talk,so I find,Van Dellcommented that Respondent'smanagement"had been 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDrunning a real loose shop" and would have to tightendown.b.The secondcommittee meetingOn July 15, pursuant to prior notice, a second companycommittee meeting was held; President Money's subse-quently prepared"minutes" reveal,however, that compar-atively fewmatterswere discussed.Inter alia,thoseminutes show that the body shop's representative suggesteda floor draininstallationwhich would improve body shopworking conditions, and mentioned two "authorizedfactory adjustment" jobs for which he had not yet beenpaid.Carter, conceding that repair shop conditions had"generally" improved, nevertheless renewed his previouscomplaint that Respondent's service writers, when prepar-ing repair orders for particular cars,were still describingthe customer's claimed"trouble" in generalities;Respon-dent'spresident promised that this situation would bediscussed with the dealership's service manager.The shopmechanic was told, further, that Respondent was procuringa new riveting machine,but that action regarding hisrequests for more new shop equipment would have to bepostponed.7.Coffee breakproblemsBetween August 9 and 17, President Money was absentfrom Respondent's dealership; Johnson, so the recordshows,was left in charge.On August 11 Respondent'sgeneral sales managerprepareda memorandumdirected toRespondent's parts manager, with a copy for ServiceManager Van Dell, which was likewise distributed toRespondent'semployees.The memorandum's recipientswere reminded that"since the Service Department me-chanics are not to leave the premises for coffee breaks"parts department workers should be directed to refrainfrom taking or inviting them to leave for coffee. Johnsoncommented that Respondent had received "numerouscomplaints"from customers waiting for their cars. (BeforeNovember 1970, when Respondent's business was beingconducted at another location,the service departmentmechanics-together with other dealership personnel-hadconcededly been permitted to take coffee breaks within arestaurant closely located nearby. However, Respondent'spresent facility contains a lunchroom; coffeemakingappliances have been provided therein.Such appliances-so the record shows-have likewise been providedspecifically forRespondent's service and parts depart-ments.Respondent contends herein that-concurrentlywith the dealership's November 1970 move toitspresentlocation-the firm's employees had been directed not toleave the premises for coffee;rather,asRespondent'switnesses claim,they were directed to use the on-premisesfacilities provided. Concededly, however, the rule had notbeen promulgated in written form,nor does it seem to havebeen strictly enforced; the record warrants a determinationthat, before August 11 particularly, several mechanics had,habitually, been taking coffee breaks "twice a week orthree times"at a restaurant more than one block distant.Within a previous February 1971 memorandum, PresidentMoney had proscribed the consumption of food,coffee,and cold drinkswithin certain designated portions ofRespondent'snew facility.His directive,so the recordshows,rationallysubsumeda company policythat coffeebreakswould be takenon Respondent'spremises; thememorandum,however,did not so state specifically.Johnson'sdirective,previouslynoted,seems to havemarked the policy's first writtenformulation.)On August12,withoutregard for Johnson'spriornotice,Carterinviteda parts departmentworker toleave the premiseswith him for coffee. Van Dell, who happened to be nearby,reminded him thatRespondent'semployees were notallowed toleave the premises for coffee breaks.Despite theservicemanager's restrictive admonition,Carter,togetherwith twofellowmechanics,leftRespondent'spremisesshortly thereafterfor coffee. (Whenrequested to state hisreason for disregardingVan Dell's instruction,Cartertestified that he was waitingfor parts, and, further, that hehad checked withone of Respondent's service writers, andhad been toldthat there was no otherwork for him,waitingtobe done,at the time.)With respect todevelopments following their return,the present recordreveals a conflict.Van Dell testified that Johnson had-lat-er thatmorning-reportedseeingCarterand two othermechanics withinthe nearbyrestaurant,drinking coffee;that,following his subsequent receiptof this report, he[Van Dell ] hadquestionedCarterregarding his reason fordisregarding a specificdirective; that Carter,following hisexplanation, had been told, in words orsubstance, that"this type of action on his part" could not betolerated;and that:... in order toshow him I was seriousabout this, Itold him I wasputting himon a 30-day probationduringwhich I expectedto see himconsiderablyimprovinghis attitudetowardhis work andtoward hiswhole jobthere...he said hedidn't think itwas fairthatIput himon probation,and hereally didn't feelthat he had done anythingwrong. . . . I told him Ididn'tquite agree with him,and that was exactly theway it stood.He wason a 30-day probation, afterwhich we wouldagain talk.Carter,whilea witness,could not recallany such postcoffeebreakconversation;he did not "think" thatRespondent's service manager had discussedthematterwith him.And, specifically,he deniedbeing told that hewas on probation.Despite my regard for Carter's basicprobity, previouslynoted, Van Dell's testimonyin this connection,within myview,merits credence. The shop mechanic's denial thatVan Dell had verbally chastisedand warned him canhardly be considered categorical; his previously demon-strated failures of recollection, further, necessarily renderhisqualifieddenial questionable.Secondly, the recordshows that GeneralSalesManager Johnsonhad foundhimself constrained-the previous day-to reimburse acustomerfor the cost of certainrepairs,done elsewhere,which Carter, presumably, had previously failed to handleproperly; that situation had createda considerablestir, andRespondent'smanagement representativeshad, patently,been distressed by Carter'spresumeddereliction. (Thiscontretemps,which-so Respondentcontends-contribut-ed significantlytomanagement'ssubsequentdecision MONEY OLDSMOBILE COMPANY165regardingCarter'sdischarge,willbe discussed furtherhereinafter.) Since, on August 12, that presumed dere-lictionwould, necessarily, have been fresh in Van Dell'smind, the likelihood that he would have permitted Carter'sclearlymanifested disregard for his "coffee break" direc-tive to pass unchallengedseems minute.And, finally, Inote that Respondent's president had recently promotedVan Dell, despite his comparative youth, to a responsiblesupervisory position; I consider it more than likely thatRespondent's service manager, mindful of his newly wonsupervisory authority, would have been predisposed toreact strongly, when he considered that authority flouted. Iconclude and find therefore-consistently with his testimo-ny-that Van Dell did censure Carter's conduct, and diddeclare that he (Carter) would be considered on probation.On August 18, when President Money-following histrip-returned to work, he received a report regarding theAugust 12 coffee break developments noted. Carter's twofellow mechanics were, thereupon, summoned to PresidentMoney's office, where they were reprimanded for theirconduct. Carter was, likewise, summoned separately. WithJohnson present, he was asked why he had left Respon-dent's premises for coffee, and replied that he had alwaysdone so. Respondent's president reminded him that therewas a coffee pot on the premises for coffee breaks and itwas company policy not to leave the premises. Carterprotested that he did not consider the service department"shop" coffee pot sanitary. (Though Carter's testimonygives no clue with regard to President Money's response,the recordsuggests,elsewhere, that he (Carter) wasthereupon told he could bring his own coffee, or purchasesome from a refreshment truck which visited Respondent'sfacility regularly.) President Money reiterated his companypolicy that employees were not to leave the premises forcoffee; Carter, so his credible testimony shows, thereuponacquiesced. That same day, President Money prepared awritten notice regarding his "coffee break" policy forgeneral distribution.Respondent's personnel were toldthat-sincethe firm had lunchroom facilities and hadcoffee available in several areas-employees would berequired to take their coffee breaks on company premises.Subsequently-later that same day-the shop mechanichailedVan Dell passing through his work area. Withrespect to their conversation which ensued, their recollec-tions,however, differ. Carter's testimony, with respectthereto, reads as follows:I told him that this has been working on me, what hadhappened Harvey's office, because Harvey and DonJohnson both were very irate at that time, and itworked on me, and I told him that if Harvey felt thisway about me that I didn't want to work thereanymore. And I told him that I was-at the same time Iwas being tied up on my vacation pay. I was supposedto have gotten the two days prior to this, and I hadn'tgotten it. I told him if he would get my vacation payand my pay due me for the work I had done up to thenby five o'clock, I'd be gone. He told me that Harveywanted to get rid of me because of my activities withtheUnion but he wanted me to stay because I knewwhat I was doing and I did a good job, and he couldn'treplace me that easily, and that I worked for him, notfor Harvey.Carter, so he testified, decided to stay since he had nochoice;concededly,however, he made no commentregarding his decision to Respondent's service manager.Van Dell's recollection-particularly with respect to thefirstpart of their conversation, substantially parallelsCarter's.He denied, however, that there had been anydiscussionof complainant Union; further he deniedmaking any statement that Respondent's president "want-ed to get rid" of Carter, because of his union sympathies.According to Van Dell, Carter was merely told "that Ididn't want him to leave, but that I did expect considerableimprovement in his attitude and his cooperation." Respon-dent's service manager could recall nothing further said; hedenied commenting that he could not replace Carterreadily,or that Carter worked for him and not forRespondent's president. In this connection, further, hedenied having had any prior discussion with PresidentMoney, in fact, regarding Carter's union sympathies or hispossible termination.The record, considered in totality, persuades me thatCarter may well have reacted to President Money's August18 reprimand with disappointment and pique; I amsatisfied, further, that he did, thereafter, volunteer toresign.Upon due consideration, however, I cannot credithis further testimony that Van Dell, when replying,charged Respondent's president with a desire to terminateCarter because of his union activities. The shop mechanic'sproffered recollections in that connection-withinmyview-derive from memory colored by rationalization.Respondent's president, had he really desired Carter'stermination, could plausibly have bottomed a dischargedirective upon developments preceding their August 18conversation; his failure to direct Carter's discharge, then,persuades me, first, that he had manifested no such desire,and secondly that Van Dell, lacking any definitive signwith respect to Money'sintent,would not have been-him-self-likely to charge his superior with such a proscribedpurpose.8.Carter's dischargeOn Tuesday, August 24, 7 days after his conversationwith President Money, Carter was discharged by Respon-dent's service manager. Van Dell's proffered rationale andclaimed motivation-with respect to this discharge-havebeen vigorously contested herein; the testimonial record,however, reflects no substantial conflict with regard to therelevant contextual circumstances surrounding Carter'stermination. (The shop mechanic's work record-duringthe calendar week which preceded his discharge-shouldbe noted, preliminarily, in this connection.With respectthereto,Respondent's testimonialand documentary pre-sentation-which Carter has not significantly contradicted-warrants the following determinations. On Monday,August 16, he (Carter) had been given a repair order withrespect to a Buick Riviera from Midtown Motors, aColorado Springsused-car dealer;Midtown Motors, then,had a prospective purchaser for the vehicle, and hadrequested Respondent's service department to "find [the]cause of [an] engine knock" so that the car could thereafter 166DECISIONSOF NATIONALLABOR RELATIONS BOARDbe delivered to its prospective buyer in satisfactoryoperating condition. On Tuesday, August 17, Carter haddetermined that a complete "engine overhaul" would berequired;Midtown Motors had been requested to approve,and had approved, this proposed work. Respondent'sservicewriter, so the record shows, had promised itscompletion by noon, the following Friday, August 20.Carter, thereafter, had worked on this car, intermittently,throughout theweek,while concurrently performingassigned work on numerous other vehicles. By late Fridayafternoon, however, the broken down motor had not yetbeen completely reassembled; Byron Horter,MidtownMotors' owner, was then pressing Respondent'sgeneralsalesmanager with inquiries regarding the work's prospec-tive completion.When queried by Van Dell, late Friday,Carter had declared that he "just [hadn't] l?een able" tocomplete the assignment; he had promised, however, thathe would "get to" the work. On Saturday, Mike Hitchcock,Midtown Motors' prospective customer, had been told byVan Dell that Respondent would "sure try and have it out"for him by Monday night. On Monday morning, August23, Carter had been told of Van Dell's commitment, andhad promised to see what he could do; subsequently,however, the shop mechanic had told Respondent's servicemanager that he did not think the work could "possibly"be done beforesometimethe following day. By 5:30 p.m.Tuesday, August 24th, Carter's "engine overhaul" withrespect to this Midtown Motors vehicle had not yet beencompleted.) Carter testified that he worked until 5:30 thatafternoon, August 24, and then decided to clean up and gohome. Upon discarding his dirty shop uniform, however,he discovered that there were no clean uniformsavailable.When he sought Respondent's servicemanager to makeinquiries,Van Dell requested him to step into his office,and there told him that no clean uniforms had beenprovided for him because he was being discharged. Carterasked why; he was told-so he recalled-that he was beingdischarged "for not paying enough attention to [his] job,harassing and causing trouble in the shop." While a witnessherein,Carter testimonially claimed that he had beenshocked and surprised; his testimony, however, merelyreflects his request for "another chance" which Van Dellrefused. Carter was, thereupon, requested to produce hisup-to-date records of work completed, so that his finalcompensation could be computed.Van Dell's proffered recollections, in this connection,provide considerablymore circumstantial detail.Hedecided to discharge the shop mechanic-so he testified-sometime Monday night, following theirlast conversa-tion that day regarding the Midtown Motors job. He didnot, however, notify Carter with respect to his dischargeuntil 5:30 Tuesday afternoon. When queriedregarding hisreasonfor delay, Van Dell declared that he had waited:Because Mr. Carter had been working on the engine,and I wanted him toget it asmuch complete aspossible since a mechanic doesn't like to hit a job half-way where he doesn't know where the parts are laid,and what has been done, and what hasn't [been] done,especially on an expensive engine job.According to Van Dell, while proceeding in search ofCarter he encountered him coming in his [Van Dell's]direction to inquire regarding his missing uniforms; theshopmechanic was invited into his office. There, he(Carter) was told first that his uniform allotment had beencanceled; when he queried Van Dell's reason, he was toldthat he was being terminated.With respect to their furtherconversation, Van Dell's testimony continues as follows:Isaid he'd been working on this Midtown Motorsengine forat that time six days. Hadn't gotten it out.He spent most of Monday doing nothing other thantalkingwith other mechanics and working on a fewother minor jobs. He made no progress on the engine.He had hadsome expensivecomebacks that had costus money, as a company, and in compensation to thecustomers.I referred to the JamesGalloway car. [TheAugust II reimbursement situation previously noted,briefly,herein.]That we had paid Mr. Galloway forwork that he had to have done on the car at anotherrepair place when Mr. Carter had assured not only Mr.Galloway but Money Oldsmobile that that car wasokay. And we had put out $111.00 to the customer-tothe owner just to keep him as a customer. I told Mr.Cartersome of the reasons I was terminating him wasbecause of his lack of obedience to me where he wouldintentionally, rightafter I tellhim not to go to coffee,he leaves and takes two other mechanics with him andgoes to coffee.And not only on that day, but thefollowing day when Mr. Jones had told him that heshouldn't go to coffee,he again left,and Mr. Jonesbeing myassistant was actingin my behalfin tellinghim not to go. . . . And that I just could notafford-could not tolerate having this type of anemployee working for me. It requires too much of mytime and too much inconvenience and expense to thecompany, and also to the customers when they have tokeep bringing their cars back or take it some place elseto have the work done correctly.Van Dell, further, confirmed Carter's testimony that herequested another chance, which was refused. Respon-dent's service manager-so he testified-mentioned Car-ter's30-day probation, which he had previously imposed,purportedly with "anticipation" that the shop mechanic'sattitudeand work habits would improve. Van Dell,however, declared-so he recalled-that no improvementhad been noted; Carter was told that his time spent "out inthe shop" talking with his fellow mechanics had cut downthe amount of work produced daily, and had also cut downquality, since his fellow mechanics were not paying properattention to their work. On this note, so Van Dell reported,their conversation terminated.As previously noted, Carter's limited testimony regard-ing this discharge conversation-so far as it goes-matchesVan Dell'srecital.The servicemanager'stestimony,further, not onlyparallelsCarter's, but shows consistencythroughout. I am satisfied, therefore, that Van Dell didproffer a congery of reasons for Carter's terminationduring their final talk. (Previously, within this Decision, Ihave noted Van Dell's relative youthfulness, together withhiscomparatively recent promotion toRespondent'smanagement team. Carter, contrastingly, could claim 7years in Respondent's hire; presumably, further, hisgenerally friendly relationship with Respondent's presi- MONEY OLDSMOBILECOMPANY167dent-seemingly conceded within the present record-must have been known to Respondent's service manag-er.With matters in this posture, I consider it highly likelythatVan Dell-when stating his reasons for Carter'sdischarge-would have taken some pains to proffer acomposite rationale,and that he would,likewise, havetaken time to state his various reasons with considerableexpository detail. For thesereasons,togetherwithmygeneral impression regarding his witness chair demeanor, Ifindhis recapitulationwith respect to this dischargeconversation, plausible.) General Counsel contends, here-in, that Respondent's several stated reasons for Carter'stermination should be disregarded as pretextual. Thiscontention-togetherwithRespondent's counterclaimsregarding their validity-will be further considered herein-after.At this point, however, note should be taken,merely, that Respondent's shop mechanic-when con-fronted with Van Dell's several recapitulated complaints-proffered no challenge with regard to their validity orjustification.Nor did he present excuses or requestexculpation,specifically,with respect to his allegedderelictions or performance deficiencies.9.Subsequent developmentsThe following day, August 25, most ofRespondent's linemechanics refused to report for work, protesting Carter'sdischarge. A picket line was set up before Respondent'sfacility.Early that day, complainant Union's representative,Claude Jones, who was bringing some picket signs, parkedhis car on Respondent's driveway while unloading thesigns.He was approached by General Sales ManagerJohnson,who requested him to move his car. Theirconversation, so the record shows, became quite heated.Jones finally declared, presumably to lighten the tensionand forestall further protest, that he might purchase a newcar from Respondent dealership. Johnson replied, howev-er, that they had no new cars to sell him; further, hedeclared that, should Jones fail to remove his car promptlyfrom Respondent'spremises,the police would be sum-moned. Jones, thereafter, moved his car. This he did-sothe record shows-before any Colorado Springs policemenreached the scene.The present record, however, provides no definitive basisfor a conclusion with regard to the period, thereafter,duringwhich complainant Union's protest picketingcontinued.Determination is warranted,merely, thatseveral of Respondent's former mechanics are presentlyworking-presumably at regular, substantially equivalentjobs-elsewhere.C.Conclusions1.The companycommitteeThe present record, within my view, fully warrants adetermination-consistently with General Counsel's con-tention-thatRespondent's president suggested the com-pany committee's creation, defined its purposes, deter-mined its less-than-formal organizational structure, dictat-ed the procedure whereby it was formed,fixed its meetingdates, and dealt v ith it thereafter.Respondent's defensive presentation suggests a conten-tion that President Money decreed the company commit-tee's creation so that dealership employees could meet withmanagement representatives for the dual purpose offacilitatingcommunication between departments andproviding"the highest degree of satisfactory service" forcustomers.There can be no doubt,however,that PresidentMoney's definitiveMay 19 statement regarding thecommittee's purpose-which concededly envisaged discus-sions dealing with current problems,solutions with respectthereto,suggestions for improvement, and constructivecriticism-conveyed the message,clearly,that complaintsand grievances,particularlywith regard to workingconditions,would be given consideration.Whether or notRespondent's president mentioned such "complaints" or"grievances"specifically,his listenerswere-so I find-manifestly persuaded that such matters would fall withinthe committee'spurview.And subsequent developments-particularly PresidentMoney's consideration of Car-ter'splea for a change with regard to mechanics'compensation-warrant a determination that Respon-dent'sworkers correctly conceived the committee's pur-pose.However, should a determination nevertheless beconsidered warranted,arguendo,thatRespondent's man-agement did create the committee,initially, for somelegitimate operational purpose,this record clearly revealsitsprompt transformation;before the committee's firstmeeting was concluded-so I find-the group had become alabor organization,within the meaning ofthat statutorilydefined term.Within a recent case,this Board considered a substan-tially comparable situation.GloverPacking Company,191NLRB No.102 (TXD),enfd.80 LRRM3456 (C.A. 10,June 27,1972) (unreported).Therein,TrialExaminerBennett noted, with Board approval, that:In sum,Respondent created this committee anddirected the selection of its members.At its initialmeeting,he endowed it with a name. Granted,Respondent may have had motives relating to improve-ment of its product, but it is manifest that thecommitteewas brought into existence,met withRespondent during working hours and existed,in partat least,to deal with Respondent concerning hours ofemployment,working conditions and general griev-ances.This is demonstrated by the fact that Respon-dent listenedwithout objection to a number ofgrievances and complaints in this precise area... .The company committee's history reveals a substantiallysimilar course;thus,throughout its short,2-month life-soI find-the group constituted a labor organization withinthe meaning of the statute.General Counsel, within his brief,contends that Respon-dent'sstated reasons for suggesting the committee'screationwere pretextual in nature; he suggests thatRespondent'smanagement, then, possessed knowledgeregarding some"possibleUnion activity"specificallywithin its facility,and sought to forestall or prevent suchactivity by the committee's formation.The present record,however,neither warrants nor requires such a determina- 168DECISIONSOF NATIONALLABOR RELATIONS BOARDtion. (The committee's formation,so the record shows, didfollow-by several weeks--complainant Union'sprotestpicket linebefore a ColoradoSprings hotel,while theColoradoAutomobile Dealers Association was convenedthere.However,the committee was suggested,created, andready to function before complainant Union's first generalmeeting for local mechanics was conducted on May 22withintheColoradoSprings area.With matters in thisposture,General Counsel's contention that Respondent'spresident was deliberately trying to forestall a prospectiveunion membership campaign,which he had reasonablegrounds to anticipate and which might conceivably involvehisdealership'smechanics sometime thereafter, wouldnecessarily have to be bottomed upon surmise.) Regardlessof Respondent'smotivation,determinations seem clearlywarranted that from its formation,and continuing thereaf-ter, the company committee did function completely withinRespondent'scontrol;that it possessed no truly "inde-pendent"life;and that various members thereof did,finally,deal with Respondent's president regarding theirwages,grievances,and various working conditions.Consistently with well-established precedents,this trierof fact concludes and finds that Respondent's companycommittee was a statutory"labor organization"within themeaning of Section2(5) ofthe statute; that Respondent'smanagement dominated and interfered with its formationand administration,within the meaning of Section 8(a)(2)of the Act; andfinally, that-despite its present seemingdesuetude-theorganization has never been formallydisestablished or disbanded.CompareN.L.R.B. v. CabotCarbonCompany,360 U.S.203,205-218;N.LR.B. v.Clapper'sManufacturing,Inc.,79LRRM2718, 2720-2721,(C.A. 3), enfg.186 NLRBNo. 52;N.LR.B. v. H & HPlasticsManufacturingCo.,389 F.2d 678, 680 (C.A. 6);Bauer Welding and Metal Fabricators,Inc., v. N.LR.B.,358F.2d 766, 773-774 (C.A. 8), enfg. 154 NLRB 954, 963;Leslie MetalArts Company,Inc.,194 NLRBNo. 20 (TXD);ErieMarine,Inc.,Divisionof LittonIndustries,192 NLRBNo. 119 (TXD),Drives,Inc.,172 NLRB No. 101 (TXD),enfd.440 F.2d 354, 367, inthis connection.2.Interference,restraint, and coerciona.The percentagerate changePreviously,within this Decision,Respondent's defensivecontention-that President Money reached his decision torestore his dealership's previously paid "50-50"percentagecompensation rate for line mechanicsbefore he was toldthat these workershad beenconsidering unionization-hasbeen rejected.The record,consideredin totality,warrantsa determination-rather-thatRespondent's president hadbeen reluctant to consider any change in compensation forRespondent's shop personnelbefore helearned, definitive-ly, that complainant Union's campaignwas interesting hisshopcrew,and that somefiveor more mechanics, Carteramong them,had already signedunion membership cards.(Within his brief,General Counsel contendsthat-beforeJune 1 specifically-Respondent'smanagementwas fullyaware of complainantUnion's citywideorganizationalcampaign generally,both throughits presumed knowledgethat complainantUnion had previouslymounted a lateApril picketline duringthe Colorado Automobile DealersAssociation convention,and through some"scuttlebutt"which Respondent's general sales managerhad, conceded-ly,acquired.Whether thepresentrecord would warrantsuch a determination,thatRespondent'smanagement"knew"the status of complainantUnion's campaign, maybe doubted.It should be noted,however,thatRespon-dent's acquisition of such knowledge-assuming,arguendo,that the dealership'smanagementcould properly becharged therewith-would necessarilyhaveprecededCarter'sJune 1 rate change request.The shop mechanic'stestimony, nevertheless, shows clearly that such presump-tively antecedent knowledge,with regardto complainantUnion'scampaign,had not,standing alone,persuadedPresidentMoney to respondfavorably.His definitive"wage increase"decisionwas not reached-so I havefound-untilshortlyafterhe learnedthat complainantUnion'scitywide campaign hadfinally touched andpersuaded some of Respondent's shop mechanics,direct-ly.)PresidentMoney's decision to grantthe requestedpercentage rate change,reached under thesecircum-stances,manifestly reflects his purposeto persuade thedealership's shop mechanicsthat furtherconsideration ofpossible unionization-on their part-wouldno longer benecessary.And, so construed, his June 2 declarationregarding the change,whichRespondentsubsequentlyeffectuatedshortlythereafter,clearlymeritsthisBoard'scharacterization as statutorilyproscribed conduct,reason-ably calculated to interfere with, restrain,and coerceRespondent's employees with respectto theirexercise ofguaranteed rights.N.LR.B. v. Exchange Parts Co.,375U.S. 405,409-410.I so find.b.Statementscharged to Respondent's servicemanagerSometime in July, so I have found,Service Manager VanDell did tell Carter substantially,during a shop conversa-tion, that hewas goingto "crack down" with respect tovarious working conditions;further, so I have found, hedid declare that he would no longer run a so-called"loose"shop.General Counsel contends that these statementsconsidered within their total situational context-de-rived from management's antiunion sentiments, reflectedand revealed a purpose of reprisal directed againstRespondent's shop mechanics because of their manifestunion sympathies,and were reasonably calculated topersuade these workers that they would be well advised torelinquish unionmembership and refrain from furtherunion support.This trier of fact,however,has not been sopersuaded.The service manager's double-barreled com-ment was concededly made-so the record shows-duringa conversation which dealt,inter alia,with a group ofmanagement notices calculated to persuade Respondent'sshop mechanics that their daily timecards would have to behandled more carefully,accurately,and responsibly. AndRespondent's defensive presentation-which I find plausi-ble in this connection-warrants a determination that thedealership'sbookkeeper had a valid business reason forsuggesting that Respondent's shop workers-even thoughpaid commission rates-should maintain their daily timerecordswith greater care. (Respondent dealership is MONEY OLDSMOBILECOMPANY169subject to Federal wage and hour laws;correct timerecordsmust be maintained thereunder,so that properdeterminations can be made regarding a firm's compliancewith statutorily prescribed minimum wage requirements.)Upon due consideration,Iam satisfied,therefore, thatRespondent'sprofessed determination to require strictertimecard accountability did not derive from statutorilyproscribed motives;likewise,I am satisfied that Van Dell'schallenged conversational declaration-now under consid-eration-reflected his'general purpose to maintain closer,more pervasive supervision within his department,ratherthan some purpose of reprisal bottomed upon antiunionsentiments.c.Carter's coffee breakreprimandGeneral Counsel contends that Respondent'scoffeebreak rule was promulgated and/or enforced, duringAugust and thereafter,for the purpose of inducingemployees to refrain from becoming or remaining unionsupporters.Within his brief,he suggests,in this connection,that:... it was the practice of the mechanics to leave thepremises two or three times a week for coffee. Sincewhatever coffee break rule was in existence prior to theUnion activity was not enforced,and since the onlyenforcement of this particular rule occurred after theUnion activity,culminating in the discharge of theprincipalUnion adherent,it is clear and evident thatthisrule'spromulgation and/or enforcement wascalculated to carry out the threat to "crack down" inorder to induce the mechanics to abandon the Umon.[Emphasis supplied.]These suggestions, however,lack persuasive record sup-port.First:The testimony proffered in Respondent'sbehalf-that,since the dealership's November 1970 moveto its present place of business,lunchroom facilities havebeen provided,together with additional coffee makerswithin two departments-has not been controverted.Second:General Counsel's presentation will not support adetermination that Respondent's shop mechanics,consid-ered as a group,routinely leftRespondent'spremises,several times weekly,for their coffee breaks; one mechanicdid testify regarding his personal practice in this regard,the record does show that Carter concededly did so withsome frequency,but no determination can be consideredwarranted that Respondent'smechanics generally followedthe practice noted.Finally:The record does show-despiteGeneral Counsel's contrary contention-thatVan Dellhad, before Carter's August 12 contretemps,voiced hisdisapproval with respect to coffee breaks taken away fromRespondent'spremises;the shop mechanic's testimony,regarding his earlier"loose shop"conversationwithRespondent's service manager,revealsVan Dell's com-ment,therein,with respect to Respondent's coffee breakproblem.Respondent herein contends,consistently, that thedealership'smanagement had-since November 1970particularly-proscribed departures for coffee break pur-poses.However,no persuasive documentary support hasbeen proffered for this contention;General Counsel notes,correctly,that President Money's February 22 bulletin-though it dealt with workers eating or drinking coffee orcold drinks within Respondent's facility-did not mentionany managerial requirement specifically forbidding coffeebreaks off Respondent's premises.Further, management'senforcement program for its claimed coffee break rule-before August 11 particularly-seems, concededly, tohave been hortatory,merely.Nevertheless,Iam satisfied that Respondent's man-agement-since it did provide lunchroom space andmultiple coffeemaking facilitieswithin its place ofbusiness-could,whenever it chose,properly require itsemployees to refrain from leaving company premisesduring coffee breaks. Further,I am satisfied that GeneralSalesManager Johnson'sAugust 11 directive reflected areasonable exercise of managerial discretion,bottomedupon valid business considerations.(The present recordreveals,without contradiction,that Respondent's servicedepartment repair shop-within its present facility-isreadily accessible to customers.And Respondent's defen-sivepresentation,which I credit in this connection,warrants a determination that visiting customers, withinthe repair shop area,have,sometimes,seen their carsstanding untouched,without a mechanic present;normal-ly,such visiting customers could not have determined,without inquiry,whether their designatedmechanic'sabsence derived from some personal necessity,whether hewas taking a coffee break off Respondent's premises, orwhether he was simply waiting for previously-requisitionedparts.With matters in this posture,Respondent'smanage-ment could reasonably conclude-within my view-thatrule which required coffee breaks to be taken on companypremiseswould most likely help to prevent customermisunderstandings, would promote better public relations,and would help to guarantee more productive service bymechanics during regular working hours.)Within his brief,General Counsel suggests,essentially,that-despite thesevalid business considerations-management'sdecision to"promulgate and/or enforce"the rule should be consid-ered statutorily proscribed interference, restraint, andcoercionmerely because it followed Carter's disclosurethat some line mechanics had become union members.This suggestion,however,lacks persuasive thrust.Nothingwithin the present record would support a conclusion thatthere was a direct causal connection between the presumed"non-union"views shared by Respondent'smanagementteam and their August 11 decision to demand strictcompliance with a requirement that coffee breaks be takenon Respondent'spremises.With no such direct causalconnection shown, General Counsel's representative mustprovide some reliable,probative,and substantial basis for"inference" that Respondent's decision did not derive fromvalid business considerations'mere coincidence in timingwill not-within my view-suffice. No such compellinglypersuasive testimonial or documentary showing has beenproffered.d.Van Dell's purported declarationPreviously,within thisDecision,Carter's testimony-that Van Dell told him President Money wanted to get ridof him because of his union activities-has been rejected.Without such testimony, no factual predicate has been laid 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDforGeneralCounsel'scontention thatRespondent'sservicemanager thereby interfered with,restrained,orcoercedRespondent'sworkers,with respect to theirexercise of rights statutorily guaranteed.3.The discharge of Forrest CarterGeneral Counsel's complaint herein charges-very gen-erally-that Carterwas terminatedAugust 24because ofhismembershipin complainantUnion, his activity onbehalf ofthatorganization,and/or forengaging inprotectiveconcertedactivity.Respondent,within itsanswer,merelynoted a general denial.Whenthiscasewas heard,however,Respondent'scounsel proposed to prove that Carterhad been dismissedfor several reasons:(1)His "insubordinate"refusal tocomply with variousdirectiveswhich ServiceManager VanDell had givenhim; (2)his failure to maintain a sustainedwork pace "when therewas work to be done" coupled withhis "wanderingaround the shop" conversing with fellowmechanics;(3) his poor workmanship, purportedly mani-festedwhen several vehicles,on which he had worked,werereturned bycustomersfor furtherrepairs; and (4) hisconsequentfailure to satisfyServiceManagerVan Dell,within a previouslyset 30-day probation period, that hedeserved retention.Counsel proposed to prove, further,that Carter'sdischargehad been precipitated "finally" byhis presumptivelyculpable failure to finish some work for avalued customer within promised time.Within his brief, General Counselsuggests,by way ofrejoinder, thatRespondent's several reasonsshould beconsidered pretextual in nature;he contendsthat Carterwas reallydischarged for his unionactivity,and forsuccessfully negotiating a wage increase for Respondent'slinemechanics.General Counsel's brief position in thisregard-slightly recast-reads,substantially,as follows:In view of. . .Respondent's knowledgeof Carter'sunionactivity and protectedconcertedactivityimmedi-ately prior todischarge,the Respondent'santiunionanimus shownin the various8(axl) violations itcommitted in attempting to induce the mechanics notto select theUnion as [their]collectivebargainingorganization. . . [the timing of the statementsprior tothe dischargeof Carter]and [Respondent'smultipleand pretextual reasons for dischargingCarter] .. .there can be no otherconclusion[than]thatRespon-dent dischargedCarter inviolation of 8(aX3)and (1) ofthe Act.Finally,General Counsel cites recordtestimony whichpurportedlyshows-so he contends-that,for some 7years,Carter had been heldin high personalregard byRespondent's president and had been considered a trustedemployee.He suggests,with a rhetoricalquestion, thatPresidentMoney wouldnot have permitted a workman sohighly regarded to be discharged "without so much as awarning" but forhis unionand/or protectedconcertedactivities.The question of whether a particularemployee has beenterminated,contraryto statute, because of his union orconcertedactivity can rarelybe considered susceptible ofeasydetermination.The guiding principles may not be indoubt,but Section 8(aX3) cases havenormally beenconsidered"difficult"cases.N.LR.B. v. Atlanta Coca-ColaBottlingCompany, Inc.,293 F.2d 300, 308 (C.A. 5).Necessarily,they callfor a basic determination regardingthe concerned employer's state of mind; almost alwaystheypresent vexatious problems of motiveand pretext.The resolution of questions with respect to claimeddiscriminatorydischarges,therefore,callsforcarefulappraisals which must compass all the relevant facts andcircumstances surrounding the separation;inter alia,duerecognition must be given the settledprinciple that-with-out some unlawful motive shown-the concernedemploy-er's judgment with respect to a worker'sterminationcannot be questioned."Management can discharge forgood cause,or badcause, or no cause at all. It has, as themaster of its own business affairs, completefreedom withbutone specific,definitequalification:itmay notdischarge when the real motivating purposeis to do thatwhich Section 8(aX3) forbids."N. L R. B. v. McGahey, et al.,233 F.2d 406, 413 (C.A.5).Of course,it isequally wellestablished that the existence of some"justifiable groundfor dismissal"provides a concernedemployer with nodefense, should that ground be found pretextual and notthe moving cause.SeeN.L R. B. v. Solo Cup Company,237F.2d 521, 525 (C.A. 8), in this connection.With due regard for the presentrecord,considered intotality,thistrier of factisconstrainedto conclude thatGeneral Counsel has failed to sustain his burdenof proofwithrespect toCarter'sAugust 24 termination.The basisformyconclusionmay be shortly stated. General Coun-sel's contention rests largely uponthe purportedweaknessofRespondent'sdefensive presentation;however, suchclaimed weakness-which General Counsel's presentationfails,within my view,to demonstrate--could not,withoutmore,warrant a conclusion consistent withGeneralCounsel's position herein. (The burdenof proof, of course,rests upon General Counsel to establish the complaint'sallegations,no onus rests upon Respondentto disprovethose allegations.Hawkins v.N.LR.B.,358 F.2d 281,283-284(C.A. 7). Further,General Counsel mustprove hiscase byaffirmativeevidenceandreasonableinferencesdrawntherefrom;when a trier of fact rejects or fails tocredit anyportion of Respondent's evidence,that does not constituteaffirmative evidence capable of sustainingtheGeneralCounsel's case.Council of Bagel and Bialy Bakeries,175NLRB902, 903;N.LR.B.v.Berggren & Sons,Inc.,406F.2d 239, 246 (C.A. 8). "The meredisbeliefof testimonyestablishes nothing."NLRB. v. Joseph Antell, Inc.,358F.2d 880,883 (C.A. 1). "Negative evidence alone cannotsupplythe proof which must underlie the [Board's] order ifit is to stand."PortableElectric Tools v. N.LRB.,309 F.2d423, 426 (C.A.7).N.LR.B.v.WaltonManufacturingCompany,369 U.S. 404,408, neither suggests nor requires adifferent result.)With respect to General Counsel's proffered affirmativecase,further,Ihave-herein-found significant portionslacking in reliable,probative,and substantial recordsupport.Respondent's presumptive knowledgeof Carter'sunion sympathies and protected concertedactivity, duringthe 2-1/2 months which preceded his discharge,coupledwith PresidentMoney's manifest distaste upon learningthat his line mechanics might become unionized, which MONEY OLDSMOBILECOMPANY171General Counsel would have me consider,cannot-withintheir total context-provide the substantial basis requiredfor a determination that Carter was dismissed discrimina-torily.Such a determination,then,would necessarily haveto rest,merely,on suspicion derived from the temporalcoincidence between Carter's presumably disfavored con-duct and his subsequent termination.Evidence whichcreates nothing more than a suspicion,however,cannot beconsidered sufficient justification for a determination thatSection 8(a)(3) has been violated.SeeBogart Industries,Inc.,196 NLRB No. 1, in this connection.There can be no doubt,of course,thatRespondent'smanagement did have knowledge regarding Carter's unionsympathies.Carter had reported them to both PresidentMoney and General Sales Manager Johnson during hisJune 2 conversations.Further,the record warrants adeterminationthat Carter openly displayeda union decal,and wore a union button while at work,during the weekswhich followed;the shop mechanic's testimony suggeststhat he continued to displaythese unionsymbols,inter alia,following his second reversal of position regarding thedesirability of unionization,when-having first disclaimedhis previously proclaimed union sympathies-he subse-quently resumed his prounion role. (General Counsel,within his brief,suggests-further-thatMervin Black,Respondent'switness,had complained to Respondent'spresident,1 day beforeCarter's discharge,that the latter hadbeen attempting to solicit his support for complainantUnion herein. The record, however, will not support such afactual finding;Black did testify that,sometime duringAugust, he had proffered such a report, but he fixed nodate.)Nor can there be any doubt that President Moneyviewed the prospect of complainant Union'snewlymounted organizational campaign with distaste, His June 4letter to Respondent'sworkers-though not challengedherein as violative of law-had made his position perfectlyclear. That position, however, was-throughout the periodwith whichthis case is concerned-generalized; nothingwithin the present record even suggests that Respondent'spresident had developed a special"animus" toward Carter,because of his freely professed union sympathies, orbecause of his presumptive leadership role in pressing forcompensation rate changes.Further,General Counsel has not-within my view-persuasively countered Respondent's defensive presenta-tion with respect to Carter'swork deficiencies during theseveralweeks which directly preceded his termination.Detailed recapitulationswith respect thereto wouldlengthen this decision considerably. I have,however,reviewed the testimonial and documentary record fully; Iam satisfied, following such review,thatRespondent'smanagement had reasonable grounds for dissatisfactionwith Carter'smost recent work performance.First:Respondent'sdifficult situationwith respect toCustomer Galloway's car has, previously, been noted. (OnJuly 29, Galloway had brought his recently purchasedOldsmobile to Respondent'sshop for a brake checkup,reporting that his brakes had not been functioningproperly. Carter had performed the requisite inspection;had reportedly found nothing sufficiently awry to warrantfear that the customer'sbrakes would malfunction; hadperformed a so-called"minor adjustment"nevertheless;and had released the vehicle.On August 9, so Gallowaysubsequently reported,his brakes had failed to function,under circumstances which had created a near-seriousaccident hazard.The vehicle-so Galloway reported-hadbeen taken promptly to another repair service,where oneburned-out brake lining had been replaced and a brakedrum had been turned. He had paid $111.93 for thisservice.On August 11, Galloway had complained bitterlytoRespondent's general sales manager that his life-to-gether with the lives of his family passengers-had beenendangered by Respondent's negligent failure to locate andcorrect his brake problem during the previous July 29checkup.General Sales Manager Johnson had mollifiedGalloway,seeking a renewalof his good will, by reimburs-ing him for his proven brake repair costs.) While a witness,herein,Carter protested that his July 29 brake checkup oncustomerGalloway's car had been thorough,and hadrevealed nothing wrong.Whether he had, really, beennegligent cannot,now, be reliably determined.There canbe no doubt, however,that-following their customer'sanguished report-thedealership'smanagement couldreasonably have concluded that Carter had, somehow,been careless.Johnson and Van Dell testified that, indeed,theyhad considered him (Carter)responsible; I credit theirrecitals.Secondly:The record warrants determinations-which Imake-that,during the morning hours of August 13,Carter was given a repair order covering customer HenryRuin's car,which required a purportedly"minor" checkup;that he subsequently reported some further service wouldbe required with respect to the car's transmission and air-conditioner;that the customer's approval for such furtherwork was procured later during the morning;but thatRespondent's service writer could not then locate Carterfor the purpose of instructing him to proceed.Work on thevehiclewasdelayed;Respondent's service departmentcould not, therefore,deliver it to customer Ruiz withinpromised time. Service Manager Van Dell was told-so therecord shows-that Respondent'sservicewriter,whenCarterwas sought,couldnot locate him on Respondent'spremises.(The service writer,soVan Dell testified,reported that Carter had left the premises for coffee.Whether he had,really,done so cannot,within my view, bedetermined upon the present record; there can be nodoubt, however,thatRespondent's service manager be-lieved the report which he received.His testimony warrantsa determination that Carter was subsequently chided forfailing to perform his work expeditiously.When queriedwith regard to this matter-during rebuttal-Carter notedthat he was required to perform some further authorizedworkon the vehicle in question,but made no referencewhatsoeverto Van Dell's reprimand.) With matters in thisposture,I find,Respondent's service manager had reasona-ble grounds for belief that Respondent's shop mechanic-despite their previous day's conversation with regard tocoffee breaks taken off the premises-was continuing todisregard the dealership's declared coffee breakpolicy.Thirdly:Respondent'sservicemanager was, finally,confrontedwithCarter'sslowness in completing his"engine overhaul"job with respect to Midtown Motors' 172DECISIONSOF NATIONALLABOR RELATIONS BOARDvehicle,previously noted.While a witness herein,Cartertestified that his work on Midtown Motors' car had beendelayed several times because he found himself required torequisition and wait for replacement parts from a ColoradoSprings Buick dealer.His testimony,however,reflects nocontention that ServiceManager Van Dell was evercontemporaneously given this explanation for the job'sdelay. (Carter'sproffered recollection,regarding his final"discharge"conversation with Respondent's service man-ager, reflects no effort,on his part-during their talk-tocounter Van Dell's potently professed belief that his delayin completing the work had been blameworthy;conceded-ly,Carterhad, then, merely requested"another chance" toprove himself worthy of retention.)Withinmy view,Respondent's service manager could logically conclude,therefore,that Carter's failure to complete his previouslyassigned work with greater expedition reflected his willfulor negligent failure to satisfy reasonable performancestandards.I find,accordingly,that Respondent's several profferedjustifications for Carter's termination-unlike the reasonswhich a concerned employer proffered within another casewhich involved a purportedly discriminatory discharge-do not "fail to stand"under scrutiny.N.LR.B.v.Dant &Russell,Ltd., 207F.2d 165, 167 (C.A.9).Respondent'sshop mechanic may, conceivably,have had some legiti-mate rationale calculated to justify or explain his conduct,with respect to each situation wherein Respondent's servicemanager considered his work performance substandard.The present record,however,provides no basis for afactual finding that he proffered such justifications orexplanations when challenged,questioned or reprimanded,or that Respondent'smanagement had, otherwise, beenmade aware that his presumptively deficient performancesmight be condonable.Previously,within this Decision,I have noted my regardfor Carter's simple honesty.Such regard,however,will notpermitme to draw-from his rather limited,diffidentlyproffered testimony-the conclusion that Service ManagerVan Dell's decision to dismiss him lacked reasonableness;without some more substantial record basis,in short, Icannot conclude that Respondent's management merelyseized upon Carter's poor performance record-during lateJuly and August particularly-to justify his termination,because that record provided a plausible pretext topenalize him for having exercised statutorily-protectedrights.CompareBogart SportswearMfg. Co.,Inc., supra.Within the cited case-when discussing the standard ofproofwhichGeneralCounselmust satisfy before achallenged discharge may properly be considered discrimi-natorily motivated-the Board majority noted that:..we would not require Thoreau's proverbial"trout in the milk" before finding that the milk hadbeen watered.In fact we agree. . .that while it "maybe desirable to show the trout in the milk...it is alsoenough to show scales or other evidence that the fishhas been there."However. . .we would not hold thatthe mere circumstantial evidence that there was a pondon the farm would also support a finding that the milkhad been watered.I find this metaphor apt, herein.Despite some suspiciouscircumstances,I cannot conclude that General Counsel hasestablished-through reliable,probative,and substantialevidence-thatCarter's involvement in protected unionand/or concerted activity constituted a statutorily pro-scribed "moving cause"for his discharge.I find myself,therefore,constrained to recommend that General Coun-sel's complaint,in this connection,be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above,since it occurred in connection with Respondent'sbusiness operations described in section I, above,had, andcontinues to have a close,intimate,and substantial relationto trade,traffic, and commerce among the several States;absent correction such conduct would tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYSince I have found that Respondent engaged andcontinues to engage in certain unfairlabor practices whichaffect commerce,I shall recommendthat it be ordered tocease and desist therefrom and to take certain affirmativeaction,including the posting of appropriate notices,designed to effectuate the policiesof the Act,as amended.Specifically,since I have found that Respondent'smanagement suggested,dominated,and subsequentlyinterfered with the company committee's formation andadministration,Ishall recommend that Respondent berequired to withdraw and withhold recognition from thecommittee,while disestablishingthat body as the repre-sentative of Respondent'semployees.Further,Ishallrecommend that Respondent's management,hereafter,refrain from modifying the compensation paid servicedepartment mechanics for the purpose of inducing them torefrain from union membership or support.Since,however,General Counsel has not-within myview-produced reliable,probative,and substantial evi-dence sufficient to warrant a determination that ForrestCarterwas dischargedfor statutorily proscribedreasons, Ishall recommend that General Counsel's amended com-plaint,with respect to his termination,be dismissed.In the light of the foregoing findings of fact,and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Money Oldsmobile Company is an employer withinthemeaning of Section2(2)of the Act, engaged incommerce and business activitieswhich affect commercewithinthemeaning of Section2(6) and (7) of the Act, asamended.2.Respondent,by suggestingand causingthe companycommittee's formation,and by subsequently dealing withcommitteemembers regardingvarious conditions ofwork-including,inter alia,the compensation of servicedepartmentmechanics-has dominated and interferedwith the formationand administrationof a labor organiza-tion.Thereby,Respondent has engaged in, andcontinuesto engage in, unfairlabor practices affecting commerce MONEY OLDSMOBILECOMPANY173within the meaning of Section 8(a)(2) and(1) and Section2(6) and (7) of the Act, as amended.3.Respondent,by granting commission or percentagerate increases for service department mechanics, undercircumstances reasonably calculated to induce such em-ployees to refrain from supporting complainant Union orseekingmembership therein,has interferedwith, re-strained,and coerced employees with respect to theirexercise of rights statutorily guaranteed. Thereby, Respon-dent has engaged in, and continues to engage in, unfairlaborpractices affecting commerce within the meaning ofSection 8(a)(l) and Section 2(6) and (7) of the Act, asamended.4.General Counsel has not, herein, produced reliable,probative,or substantial evidence sufficient to justify adetermination that Respondent'smanagement-when iteffectuated Forrest Carter's discharge-did engage in, orpresently continues to engage in unfair labor practicesaffecting commerce within the meaning of Section 8(axl)and (3) of the Act, as amended.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:be taken by Respondentto insurethat such notices are notaltered, defaced, or covered by any other material.(c) File with the Regional Director Region 27, within 20days from the date of service of this Administrative LawJudge'sDecision, a written statement setting forth themanner andform in which it has complied with theserecommendations.3iIn the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.2 In the event that the Board'sOrder is enforcedby a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appealsenforcing an Order of the NationalLaborRelations Board."3 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provisionshall be modified to read:"NotifytheRegional Director for Region 27,in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith. 'APPENDIX AORDER'Respondent,Money Oldsmobile Company, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Recognizing,contributing support to,or dealing withits previously formed company committee, or any succes-sor thereto,as the representative of any of its employeeswith respect to matters involving grievances, labor dis-putes,wages,rates of pay, hours of employment,or otherterms or conditions of employment.(b)Modifyingpercentage or commission rates,or othercompensationpayableto its service department mechanics,for the purpose of inducing such employees to refrain fromunion membership or support.(c) Interfering with,restraining,or coercing its employ-ees, in any like or related manner,with respect to theirexercise of rights which the National Labor Relations Act,as amended, guarantees.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act, as amended:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the company committee, or anysuccessor thereto, as the representative of any of itsemployees for the purpose of dealing with Respondentconcerning grievances,labor disputes,wages,rates of pay,hours of employment, or other terms or conditions ofemployment.(b)Post at its place of business in Colorado Springs,Colorado, copies of the attached notice marked "Appen-dix."2Copies of the notice, on forms provided by theRegional Director for Region 27, shall be posted immedi-atelyupon their receipt, after being duly signed byRespondent's representative.Once posted, they shallremain posted for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing certainunfair labor practices. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the followingcommitments: The National Labor Relations Act gives allemployees certain specified rights. These include rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representative theychooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything which interferes withthese rights.WE WILL NOT dominate or interfere with theadministration of the company committee, or with theformation or administration of any other labor organi-zation of our employees, nor will we contribute supportto the committee or to any other labor organization ofour employees.WE HAVE withdrawn all recognition from thecompany committee as the representative of any of ouremployees, and we have completely disestablished thatcommittee as the representative of any of our employ-ees.WE WILL NOT promise or grant employees compen-sation increases to dissuade or discourage them fromjoining or assisting International Association ofMa-chinists and Aerospace Workers and its Local LodgeNo. 750, AFL-CIO, or any other labor organization. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to self-organization, to form, join, or assistthe above-named Union, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all suchactivities.MONEYOLDSMOBILECOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,New Custom House, Room260, 721 19th Street, Denver, Colorado 80202, Telephone303-837-3551.